Uttley, P. J.,
The original judgment in this case (No. 58, January Term, 1927) was entered November 20,1926, and the sci. fa. to revive and continue the lien thereof (No. 60, January Term, 1932) was issued November 18, 1931. The affidavit of defense to the above-mentioned sci.. fa. was filed January 11,1932; the petition for the rule to show cause why the original judgment should not be opened was filed January 12,1932, and the motion for judgment on the sci. fa. for want of a sufficient affidavit of defense was filed February 3, 1932.
The motion for judgment on the sci. fa. for want of a sufficient affidavit of defense is now before the court, with the plaintiff pressing for judgment and the defendant contending that the proceeding should be stayed, pending the final disposition of the rule to open the judgment.
We can see no harm that can come to the plaintiff by granting the stay requested by the defendant, as this can be done without prejudice to the plaintiff and with leave to it to renew its motion for judgment after the final disposition of the rule to open the judgment: Miller Bros. et al. v. Keenan et al., 94 Pa. Superior Ct. 79; Com. et al. v. Keenan et al., 94 Pa. Superior Ct. 84. We have therefore ordered a stay of the proceedings on the motion for judgment for want of a sufficient affidavit of defense by the following

Decree

Now, to wit, March 18, 1932, the proceedings upon the motion for judgment for want of a sufficient affidavit of defense in the above case are hereby stayed pending the final disposition of the proceedings to open the original judgment, without prejudice to the plaintiff and with leave to it to renew its motion for judgment for want of a sufficient affidavit of defense after the final disposition of the proceedings to open the judgment.